Name: 2000/65/EC: Council Decision of 17 December 1999 on the conclusion of an Agreement between the European Community and the Kingdom of Cambodia on trade in textile products
 Type: Decision
 Subject Matter: European construction;  Asia and Oceania;  leather and textile industries
 Date Published: 2000-02-02

 Avis juridique important|32000D00652000/65/EC: Council Decision of 17 December 1999 on the conclusion of an Agreement between the European Community and the Kingdom of Cambodia on trade in textile products Official Journal L 027 , 02/02/2000 P. 0001 - 0042COUNCIL DECISIONof 17 December 1999on the conclusion of an Agreement between the European Community and the Kingdom of Cambodia on trade in textile products(2000/65/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 in conjunction with Article 300(2), first sentence thereof,Having regard to the proposal from the Commission,Whereas:(1) The Commission has negotiated on behalf of the European Community an Agreement between the European Community and the Kingdom of Cambodia on trade in textile products, initialled on 3 February 1999;(2) Pursuant to Decision 1999/553/EC(1), pending the completion of procedures required for its conclusion, the Agreement has been applied on a provisional basis from 1 August 1999;(3) The Agreement should be approved,HAS DECIDED AS FOLLOWS:Article 1The Agreement between the European Community and the Kingdom of Cambodia on trade in textile products is hereby approved on behalf of the Community.The text of the Agreement is attached to this Decision.Article 2The President of the Council is hereby authorised to designate the person empowered to sign the Agreement in order to bind the Community.Done at Brussels, 17 December 1999.For the CouncilThe PresidentK. HEMILÃ (1) OJ L 215, 13.8.1999, p. 1.